Exhibit 10.71
 
SATISFACTION, TERMINATION AND RELEASE AGREEMENT
 
This SATISFACTION, TERMINATION AND RELEASE AGREEMENT (this “Agreement”) is dated
as of February 25, 2009, between UBS REAL ESTATE SECURITIES INC. (“Buyer”),
having an address at 1285 Avenue of the Americas, New York, NY 10019, and
CAPITAL TRUST, INC. (“Seller”), having an address at 410 Park Avenue, 14th
Floor, New York, NY 10022.
 
RECITALS
 
WHEREAS, Buyer and Seller are parties to that certain Master Repurchase
Agreement, dated as of October 30, 2007, as supplemented by that certain
Confirmation to Master Repurchase Agreement, dated as of October 30, 2007
(collectively, the “Repurchase Agreement”);
 
WHEREAS, by the Repurchase Agreement, Seller is obligated to repurchase the
Purchased Security at the Repurchase Price on the Repurchase Date and, upon
payment by Seller to Buyer of the Repurchase Price, Buyer is obligated to
deliver the Purchased Security to Seller;
 
WHEREAS, Seller does not wish to repurchase the Purchased Security and Buyer
wishes to retain the Purchased Security;
 
WHEREAS, Buyer has proposed, and Seller has consented to transfer to Buyer, and
Buyer unconditionally accept and retain, all of Seller’s right, title and
interest in the Purchased Security, in full satisfaction of the Seller
Obligations; and
 
WHEREAS, each of the parties hereto desire to terminate its respective right,
title and interest in, to and under the Repurchase Agreement and to each release
the other from all obligations and liabilities under the Repurchase Agreement as
set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby agree as follows:
 
1.            Satisfaction, Termination and Release.
 
(a)          Capitalized terms used herein and not defined herein shall have the
respective meanings attributed thereto in the Repurchase Agreement.
 

--------------------------------------------------------------------------------


 
(b)          Buyer hereby proposes, and Seller hereby consents, and Buyer and
Seller hereby acknowledge, that (i) Seller by this Agreement transfers to Buyer,
and Buyer unconditionally accepts and retains, all of Seller’s right, title and
interest in the Purchased Security (the “Transfer”) and (ii) the Transfer shall
unconditionally and fully satisfy the Seller Obligations in all respects,
including, without limitation, Seller’s obligations to pay the Repurchase Price
and all other amounts owed to Buyer under the Repurchase Agreement and other
Repurchase Documents.  As such, Seller shall have no further rights with respect
to the Purchased Security or under the Repurchase Documents and no further
obligations with respect to the Seller Obligations, and Buyer shall be entitled
to all rights of ownership of the Purchased Security and shall have no further
rights to collect or otherwise enforce the Seller Obligations.
 
(c)          Buyer and Seller hereby acknowledge that the Repurchase Agreement,
all other Repurchase Documents and the Transactions contemplated thereby are
hereby terminated and of no further force and effect and that (x) Buyer and
Seller are each hereby released and discharged from all their respective
obligations or liabilities under the Repurchase Agreement and all other
Repurchase Documents, and (y) the rights of Buyer and Seller under the
Repurchase Agreement and all other Repurchase Documents are terminated.  Buyer
authorizes Seller to file a UCC Financing Statement Amendment to terminate UCC
Financing Statement #0001489904 filed with the State of Maryland Department of
Assessments and Taxation on November 14, 2007 naming Seller as debtor and Buyer
as secured party.
 
2.            Representations and Warranties.  Each of the parties hereto
represent and warrant to each other, that, as of the date hereof: (a) it has the
requisite authority and power to enter into this Agreement and the transactions
contemplated hereby, and (b) the execution and delivery of this Agreement has
been duly authorized and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.
 
3.            Further Assurances.  Each party hereto shall promptly execute and
deliver, or to cause to be executed and delivered, all such instruments and to
take all such actions as the other party may reasonably request to effectuate
the intent and purposes, and to carry out the terms, of this Agreement,
including, without limitation, the delivery and transfer by Seller to Buyer of
the Purchased Security.
 
4.            Counterparts.  This Agreement may be executed in counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Agreement in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.
 
5.            Amendment.  This Agreement may not be amended or modified, except
by an instrument in writing signed by the Buyer and Seller.
 
2

--------------------------------------------------------------------------------


 
6.            Costs and Expenses.  Each of the parties hereto shall be liable
for its own costs and expenses in connection with the preparation, negotiation,
execution and performance of this Agreement.
 
7.            Severability.  The illegality, invalidity, or unenforceability of
any provision of this Agreement under the law of any jurisdiction shall not
affect its legality, validity or enforceability under the law of any other
jurisdiction nor the legality, validity or enforceability of any other
provision.
 
8.            Successors and Assigns.  The terms of this Agreement and the
respective rights and obligations of the parties hereunder shall be binding
upon, and inure to the benefit of, their respective successors and assigns.
 
9.            Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS OF THE STATE OF NEW
YORK.
 
 [Signature pages follow]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
 

  UBS REAL ESTATE SECURITIES INC., as Buyer                  
 
By:
/s/ Bessie T. Giannopulos       Name: Bessie T. Giannopulos       Title:
Executive Director
                       
By:
/s/ Henry Chung       Name: Henry Chung       Title:
Executive Director
                        CAPITAL TRUST, INC., as Seller                        
By:
/s/ Geoffrey G. Jervis       Name: Geoffrey G. Jervis       Title: Chief
Financial Officer                      

 
 